UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-7560



MCDONALD WILLIAMS,

                                              Plaintiff - Appellant,

         versus


D. A. HEDGEPETH; DETECTIVE SKINNER; R. BLACKWELL,

                                             Defendants - Appellees,

         and

VANCE COUNTY POLICE DEPARTMENT,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-96-783-5-CT-BR)


Submitted:   March 17, 1998                 Decided:   March 31, 1998


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.
McDonald Williams, Appellant Pro Se. Keith David Burns, FAISON &
FLETCHER, Durham, North Carolina; Gary S. Parsons, David Scott
Wisz, BAILEY & DIXON, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals the district court order granting summary

judgment to Appellee Blackwell and denying his motion for appoint-

ment of counsel. We dismiss the appeal for lack of jurisdiction

because neither order is appealable. This court may exercise juris-

diction only over final orders, 28 U.S.C. § 1291 (1994), and cer-
tain interlocutory and collateral orders. See 28 U.S.C. § 1292
(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949). In this case, claims remain pending in

the district court against other defendants. Because the district

court has not certified its order granting summary judgment as

final under Fed. R. Civ. P. 54(b) and because neither of the orders
fall within the collateral order doctrine, we lack jurisdiction to

consider the appeal either from the award of summary judgment to

Blackwell or the denial of the motion for appointment of counsel.
See Baird v. Palmer, 114 F.3d 39, 43 (4th Cir. 1997); Miller v.
Simmons, 814 F.2d 962, 964 (4th Cir. 1987).

     Accordingly, we dismiss this appeal. We deny Appellees'
motions for dismissal and Appellant's motions to stay and amend the

appeal, to examine the record, and for appointment of counsel as

moot.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         DISMISSED



                                 3